DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are currently pending. Claims 1, 4, 8-10, and 13-14 are amended and claims 2-3 are cancelled as per Applicant’s amendment filed on 22 November 2021.
Allowable Subject Matter
Claims 1 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a data processing apparatus and data processing method for cache eviction but fails to teach the combination including the limitations of:
(Claim(s) 1) “detection circuitry to detect a state of the processing circuitry at a time that the new item is inserted into the cache circuitry, and to set the indicator in dependence on the state; and clearing circuitry to detect a condition and in response to the condition, to clear the indicator for a cleared item in the items, wherein the processing circuitry is adapted to execute at least some of the instructions speculatively; and the state of the processing circuitry comprises a speculation state of the processing circuitry”
Claims 13 and 14 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 4-12 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [pages 3, 6-7, Fig. 5] of Applicant’s specification.
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 22 November 2021 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
	
Conclusion

	
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132